Opinion by
Judge KAPELKE.
Complainant, Bonnie Martinez, has filed a motion for extension of time to file an appeal from a decision of the State Personnel Board (Board). The Board has filed an objection to the motion. We deny the motion and dismiss the appeal.
The Board's final decision was signed on December 21, 2000, and was mailed to complainant on December 22, 2000. The decision included the following advisement to complainant:
Each party has the following rights:
1. To abide by the decision of the State Personnel Board; or
2. To appeal this decision to the Colorado Court of Appeals within 45 days pursuant to Section 24-4-106(11) C.R.S. (2000), as provided in Section 24-50-125.4(8), C.R.S. (2000).
The 45-day period for filing a notice of appeal expired on February 5, 2001, and complainant did not file an appeal within that period. She filed her motion for extension of time on February 12, 2001.
Section 24-50-1254, C.R.S.2000, provides that final orders of the Board may be appealed to this court within 45 days in accordance with the Administrative Procedure Act, § 24-4-106(11)(b), C.R.S.2000.
This court lacks authority pursuant to C.A.R. 26(b) to enlarge the time for filing an appeal from a state ageney "except as specifically authorized by law." Neither § 24-4-106(11)(b) nor § 24-50-125.4 authorizes an extension of the time for filing.
Further, CAR. 4(a), which permits this court to extend the time for filing a notice of appeal by a period not to exceed 80 days *979upon a showing of excusable neglect, is limited to appeals taken from a trial court and does not apply to appeals from rulings of an administrative agency. See Steamboat Ski & Resort Corp. v. Routt County Board of Equalization, 28 P.3d 1258 (Colo.App.2001).
Thus, because complainant did not file a notice of appeal within the 45-day period, and because we lack authority to extend the time for filing, this court lacks jurisdiction. Therefore, the motion for extension of time is denied, and the appeal is dismissed.
Judge NEY and Judge TAUBMAN concur.